DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
1.	The Examiner’s amendments below do not add new limitations but only correct the claim language and overcome a rejection under 35 USC § 101, therefore, do not introduce new matter according to the MPEP 2163. 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with ERIC S. HYMAN, ESQ., (Reg. No.: 30139), on 01/13/2021.

4.	The claims are amended by the examiner as follows:
4.1, Claim-5
5. (Currently Amended) Method according to claim 1, wherein the generator is a device with triaxial Helmholtz coils including six windings.

4.2, Claim-8
8. (Currently Amended) Method according to claim 1, wherein said at least one magnetometer is maintained fixed during step E2 of generation of the magnetic field inside the generator and during step E3 of measurement of the magnetic field and the electric current applied to each of the windings.

4.3, Claim-11
11. (Currently Amended) Equipment for calibrating at least one magnetometer including at least a magnetometer, a generator of a magnetic field which includes a plurality of windings, a current sensor configured to measure the current in each of the windings, and a processor which are configured to: 
- generate a parametric transfer model from a parametric measurement model of said at least one magnetometer and a parametric model of the magnetic field, the parametric measurement model of said at least one magnetometer including parameters for calibrating said at least one magnetometer; 
- calculate a measured transfer model between the measurement of the magnetic field by the at least one magnetometer and the electric currents applied to the windings for the different positions of said at least one magnetometer and/or the different electric currents in the windings, from on the one hand measurements of said magnetic field and on the other hand measurements of said electric currents applied to the windings; 
- calculate the parameters for calibrating the at least one magnetometer with an optimisation algorithm from the parametric transfer model, the calculated measured transfer models and measurements of the magnetic field by said at least one magnetometer and measurements of currents in the windings.

4.1, Claim-13
13. 	(Currently Amended) Non-transitory storage means readable by a computer equipment on which a computer programme product includes code instructions for the execution of a method for calibrating at least claim 1.

Reasons for Allowability / Allowable Subject Matter
5. 	Claims 1-13 are allowed. 

6.	The following is an examiner's statement of reasons for allowance:
 
Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
E40: calculating a measured transfer model between the measurement of the magnetic field by the at least one magnetometer and the electric currents applied to the windings for the different positions of said at least one magnetometer and/or the different electric currents in the windings, from on the one hand measurements of said magnetic field and on the other hand measurements of said electric currents applied to the windings;
E6: calculating the parameters for calibrating the at least one magnetometer with an optimisation algorithm from the parametric transfer model generated at step ES, the measured transfer models calculated at step E40, and the measurements of the magnetic field and the electric currents carried out in steps E3 and E4.

	Claims 2-10, 12 and 13 are allowed due to the fact that they are depending on claim 1.

8. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
- calculate a measured transfer model between the measurement of the magnetic field by the at least one magnetometer and the electric currents applied to the windings for the different positions of said at least one magnetometer and/or the different electric currents in the windings, from on the one hand measurements of said magnetic field and on the other hand measurements of said electric currents applied to the windings; 
- calculate the parameters for calibrating the at least one magnetometer with an optimisation algorithm from the parametric transfer model, the calculated measured transfer models and measurements of the magnetic field by said at least one magnetometer and measurements of currents in the windings.


a)	Elgersma (Pub. No.: US 2015/0019159) teaches “A system comprises an inertial measurement unit comprising one or more gyroscopes configured to measure angular velocity about a respective one of three independent axes and one or more accelerometers configured to measure specific force along a respective one of the three independent axes; a magnetometer configured to measure strength of a local magnetic field along each of the three independent axes; and a processing device coupled to the inertial measurement unit and the magnetometer; the processing device configured to compute kinematic state data for the system based on measurements received from the magnetometer and the inertial measurement unit. The processing device is further configured to calculate magnetometer measurement calibration parameters using a first technique when position data is unavailable and to calculate magnetometer measurement calibration parameters using a second technique when position data is available” (Abstract).
b)	Li (Pub. No.: US 2016/0041234) teaches the “A reduced-cost apparatus for calibrating the sensitivity and orthogonality of a triaxial magnetometer, and a method for adjusting the distance between the two coils of a Helmholtz coil and other related parameters are described herein. A method can include positioning a calibrated magnetometer within a mounting fixture between two coils of a Helmholtz coil, the two coils arranged in mutually parallel planes and separated by the radius of the Helmholtz coil, the mounting fixture mounted such that a position of the mounting fixture is adjustable along an axis orthogonal to the mutually parallel planes” (Abstract).
c)	Clark (Pub. No.: US 2017/0123035) teaches “methods and apparatuses for magnetometer calibration through collection and processing of calibration data in the background and unassisted autonomous calibration maneuvers prior to a mission. As an autonomous or semi-autonomous vehicle is transported by the user after power up, vehicle data relevant to magnetometer calibration can be collected from the movements of the vehicle. Magnetometer calibration accuracy checks or some parts of magnetometer calibration can be performed from the data collected in the background” (Abstract).
d)	DUSHA (Pub. No.: US 2018/0299513) teaches that “compensating for magnetometer disturbances caused by a stick, boom, and bucket of an excavator. The compensation is performed by 

8.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867